Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “an orifice having four vertical, parallel walls defining a square cross-section and a path extending between a bottom end of said vertical walls and a top end of said vertical walls” and “the tilting lid rests on an opposite vertical wall closing thereby the orifice and an open position in which the tilting lid is rotated to rest in parallel with said first wall and opening thereby the path” in claim 1. The closest prior arts are Dark (US PN 4,848,600), Lateuer (US PN 2,071,412), and Devlin (US PN 1,934,045). None of the prior arts teach an orifice having multiple vertical walls with a square cross-section where a tilting lid rests on opposite vertical wall closing the orifice and the tilting lid rests in parallel with the first wall opening the path of the orifice. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754